     Case: 1:16-cr-00793 Document #: 75 Filed: 01/27/20 Page 1 of 1 PageID #:239

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                        Case No.: 1:16−cr−00793
                                                          Honorable Andrea R. Wood
Michael Persaud
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 27, 2020:


        MINUTE entry before the Honorable Andrea R. Wood as to Michael Persaud:
Status hearing held. Defendant's expert disclosures shall be made by 7/17/2020. The
parties shall file any Daubert motions and/or other challenges to the experts by 7/31/2020.
Status hearing set for 6/9/2020 at 09:30 AM. Defendant Persaud's presence at the next
status hearing is waived. On the Government's motion and without objection, time will be
excluded through and including 9/14/2020 in the interest justice pursuant to 18 U.S.C. §§
3161(h)(7)(A) and (B)(iv) to allow reasonable time for investigation and effective
pre−trial preparation. Mailed notice (ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
